W.S. Tanner, plaintiff in error, was convicted in the county court of Coal county for a violation of the prohibition law in two cases. Appeal was taken to this court in each case. The Attorney General has filed motions to dismiss said appeals, for the reasons as in the case of W.S. Tanner v. State (ante). The motions present the same questions. For the reasons given in the opinion in that case, the motions to dismiss the appeals are granted and the causes are hereby remanded to the county court of Coal county, with direction to enforce the judgment and sentence in each case. *Page 678